

116 HR 5477 IH: To prohibit the Secretary of Veterans Affairs from denying home loans for veterans who legally work in the marijuana industry on the basis of the nature of such work, and for other purposes.
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5477IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Ms. Clark of Massachusetts (for herself and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of Veterans Affairs from denying home loans for veterans who legally work in the marijuana industry on the basis of the nature of such work, and for other purposes. 
1.Prohibition on denial of Department of Veterans Affairs home loans for veterans who legally work in the marijuana industry 
(a)ProhibitionIn the case of a person with documented income that is derived, in whole or in part, from working in the marijuana industry in compliance with the law of the State in which the work takes place, the Secretary of Veterans Affairs may not use the fact that such documented income is derived, in whole or in part, from working in the marijuana industry as a factor in determining whether to guarantee, issue, or make a housing loan under chapter 37 of title 38, United States Code. (b)Treatment of conduct (1)In generalThe conduct described in paragraph (2) shall— 
(A)not be construed to violate section 401 of the Controlled Substances Act (21 U.S.C. 841) or any other provision of law; and (B)not constitute the basis for forfeiture of property under section 511 of the Controlled Substances Act (21 U.S.C. 881) or section 981 of title 18, United States Code.  
(2)Conduct describedThe conduct described in this paragraph is the following: (A)The receipt by the Department of Veterans Affairs of documented income described in subsection (a). 
(B)The guaranteeing, insuring, or making by the Department of a housing loan described in subsection (a) for a person described in such subsection. (C)The conduct of a person described in subsection (a) relating solely to the application for or obtaining of a housing loan described in such subsection. 
(c)ProceedsThe proceeds from any transaction in compliance with this Act received by the Department of Veterans Affairs shall not be deemed to be the proceeds of an unlawful transaction under section 1956 or 1957 of title 18, United States Code, or any other provision of law.  